Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, 10, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Heelsbergen (US-5,483,159).
Claim No
Claim feature
Prior art
Van Heelsbergen (US-5,483,159)
1
A radio frequency (RF) coil apparatus configured to facilitate imaging a patient positioned within a magnetic resonance imaging (MRI) system, the MRI system comprising a B0 magnet, the radio frequency coil apparatus comprising: 

Van Heelsbergen discloses a radio frequency (RF) coil apparatus configured to facilitate imaging a patient positioned within a magnetic resonance imaging (MRI) system, the MRI system comprising a B0 magnet, the radio frequency coil apparatus comprising: 

See Fig. 3 and other figures in Van Heelsbergen which depict an RF coil apparatus to facilitate imaging of a patient within an MRI system.
Body coil system 1 in Van Heelsbergen can be equated to the claimed B0 magnet.


a frame comprising a first plate and a second plate disposed opposite the first plate; and 

Van Heelsbergen meets this claim feature when it describes supports made from suitable plastics, cf. col. 4, lines 64-66 for supporting the electrically conductive portions of the quadrature coil.
Van Heelsbergen Patent makes refence to US patent No. 5,057,777 which shows sheet members 32, 34, 36, 38 and 40 as examples of the supports it describes, and as such the patent 5,057,777 becomes a part of Van Heelsbergen patent and therefore, patent 5,057,77 should not be treated as a separate reference than Van Heelsbergen. Van Heelsbergen and US patent 5,057,777 forms a single reference applicable under 35 USC 102.

Each sheet member 32, 34, 36, 38 and 40, in the patent 5,057,777, can be equated to the claimed first plate or second plate.
For meeting this claim feature sheet 32 and 36 can be identified as the claimed first plate and second plate. 


an RF transmit coil comprising a plurality of conductors connected in series, the plurality of conductors being wound around the frame and forming a plurality of turns.

See Fig. 3 in Van Heelsbergen which shows the claimed RF transmit coil.
Van Heelsbergen describes that the coil can be used for both transmission and reception of MRI signals, cf. col 5, line 59, where it states the coil can be connected to a transmitter or a receiver via connection 43.
As to plurality of conductors being connected in series, conductors 19, 21 and 23 in Van Heelsbergen are connected in series.

As to plurality of turns, items 19 and 21 form plurality of turns via common item 23 in each turn. The claim does not require the turns to be separate from or independent of one another.

2
The RF coil apparatus of claim 1, wherein the B0 magnet produces a B0 field oriented along a vertical axis and the RF transmit coil is configured to transmit RF pulses perpendicular to the vertical axis.

The RF coil (quadrature coil) in Van Heelsbergen can be used in vertical B0 field, if required, because there is no reason why the quadrature coil in Van Heelsbergen cannot be used an MRI system that produces a vertical B0 field.

According to base claim 1, B0 magnets do not comprise the claimed RF transmit coil. The B0 magnet is part of the MRI system in which the RF coil is placed.

Accordingly, Van Heelsbergen does not have to have a B0 magnet that produces a vertical B0 field to meet the claim (claim 2).

3
The RF coil apparatus of claim 1, wherein the first and second plates of the frame are parallel to each other.

Van Heelsbergen meets claim 3, see Fig. 3 in Heelsbergen or Fig. 3 in US patent 5,057,777.
4
The RF coil apparatus of claim 3, wherein an imaging region of the MRI system is disposed between the first and second plates.

The quadrature coil in Van Heelsbergen is used to image wrist of a patient and the wrist is placed between the first and the second plates, see claim 6 in US patent 5,057,777.
5
The RF coil apparatus of claim 1, wherein each conductor of the plurality of conductors forms a respective one of the plurality of turns of the RF transmit coil.

Van Heelsbergen meets claim 5. In Fig. 3 Van Heelsbergen shows a plurality of turns (loops) where the third conductor 23 is common for each of the turns (loops). Third conductor 23 makes a plurality of turns possible. 
10
A magnetic resonance imaging (MRI) system configured to image a patient positioned within the MRI system, the MRI system comprising: a B0 magnet that produces a B0 magnetic field; and a radio frequency (RF) coil apparatus comprising: a frame comprising a first plate and a second plate disposed opposite the first plate; and an RF transmit coil comprising a plurality of conductors connected in series, the plurality of conductors being wound around the frame and forming a plurality of turns.

Claim 10 has features like that of claim 1, see above treatment of claim 1 as Van Heelsbergen is applied, for claim 10.
13
The MRI system of claim 10, wherein an imaging region of the MRI system is disposed between the first and second plates.

Claim 13 has features like that of claim 4, see above treatment of claim 4 as Van Heelsbergen is applied, for claim 13.
14
The MRI system of claim 10, wherein the RF transmit coil is electrically coupled to the MRI system.

Claim 14 is met by Van Heelsbergen, as connector 43 electrically connects RF transmit coil to a transmitter of the MRI system.
15
The MRI system of claim 10, wherein the frame is configured to be mechanically coupled to the MRI system.

Claim 15 met by Van Heelsbergen as the RF coil (13) secured to the table 5 which is a part of the MRI system.
17
The MRI system of claim 10, wherein the B0 magnet comprises first and second B0 magnets arranged relative to one another so that an imaging region is provided therebetween, and the RF coil apparatus is disposed between the first and second B0 magnets.
Claim 17 is met by Van Heelsbergen.
18
The MRI system of claim 17, further comprising first and second sets of gradient coils disposed between the first and second B0 magnets, and wherein the RF coil apparatus is disposed between the first and second sets of gradient coils.

Claim 18 is met by Van Heelsbergen as it has a set of gradient coils to generate gradient field.



Claim 1-6, 10-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US patent publication Nelson (US-2020/0022613-A1).
Claim No
Claim feature
Prior art
Nelson (US-2020/0022613-A1)
1
A radio frequency (RF) coil apparatus configured to facilitate imaging a patient positioned within a magnetic resonance imaging (MRI) system, the MRI system comprising a B0 magnet, the radio frequency coil apparatus comprising: 

Nelson discloses a radio frequency (RF) coil (foot coil 1030) as claimed, cf. Fig. 10A-10B in Nelson.

B0 magnet (322a, 322b), cf. Fig. 3.

a frame comprising a first plate and a second plate disposed opposite the first plate; and 

According to Fig. 10A, foot coil 1030 has a parallelepiped shape which means it has a frame.
The foot coil 1030 has four planar outer surfaces, two opposite ones of which can be equated to the claimed first plate and second plate. 
A substrate or sheet-like material on which the conductors (1090a) are shown to be arranged according Fig. 10B. When the foot coil 1030 is fully assembled it takes the shape as shown in Fig. 10A.

The sheet-like material on which the conductors (1090a) are arranged can be equated to the plate. 

[According to online dictionary, a sheet can be a synonym of “plate”]



an RF transmit coil comprising a plurality of conductors connected in series, the plurality of conductors being wound around the frame and forming a plurality of turns.

Nelson discloses an RF transmit coil (1030t) comprising a plurality of conductors (1090a). The conductors (1090a) are long wires which can be thought of being segmented and the segments are connected in series. The conductors (1090a) are shown to be wound a plate (sheet-like substrate) as shown in Fig. 10B.

2
The RF coil apparatus of claim 1, wherein the B0 magnet produces a B0 field oriented along a vertical axis and the RF transmit coil is configured to transmit RF pulses perpendicular to the vertical axis.

Nelson meets claim 2, cf. Fig.3 which shows the magnets 322a and 322b arranged in vertical direction. 
For imaging a patient, the transmit coil 1030t must transmit RF pulse in a direction perpendicular to B0 field.

3
The RF coil apparatus of claim 1, wherein the first and second plates of the frame are parallel to each other.

See Fig. 10A which shows the claimed feature.

4
The RF coil apparatus of claim 3, wherein an imaging region of the MRI system is disposed between the first and second plates.

The claim (claim 3) is met by Nelson when patient’s foot is placed inside the foot coil 1030.
5
The RF coil apparatus of claim 1, wherein each conductor of the plurality of conductors forms a respective one of the plurality of turns of the RF transmit coil.

The claim (claim 5) met by Nelson, cf. Fig. 10B.
6
The RF coil apparatus of claim 1, wherein the plurality of turns comprises at least six and no more than 12 turns.

The claim (claim 6) is met by Nelson, cf. Fig. 10B.




10
A magnetic resonance imaging (MRI) system configured to image a patient positioned within the MRI system, the MRI system comprising: a B0 magnet that produces a B0 magnetic field; and a radio frequency (RF) coil apparatus comprising: a frame comprising a first plate and a second plate disposed opposite the first plate; and an RF transmit coil comprising a plurality of conductors connected in series, the plurality of conductors being wound around the frame and forming a plurality of turns.

Claim 10 is met by Nelson. Claim 10 is patentably like claim 1.  See treatment of claim 1 above as being anticipated by Nelson above for claim 10.
11
The MRI system of claim 10, wherein the B0 magnetic field has a strength between 0.05 T and 0.1 T.

Claim 11 is met by Nelson, see ¶ [0042].
12
The MRI system of claim 10, wherein the B0 magnetic field has a strength between 0.1 T and 0.2 T.

Claim 11 is met by Nelson, see ¶ [0042].
13
The MRI system of claim 10, wherein an imaging region of the MRI system is disposed between the first and second plates.

See treatment of claim 4 as being anticipated by Nelson
14
The MRI system of claim 10, wherein the RF transmit coil is electrically coupled to the MRI system.

Claim 14 is met by Nelson as it discloses Fig. 10A in which is shows cable bundle 1076 which enables the foot coil 1030 to be connected to the MRI system.
15
The MRI system of claim 10, wherein the frame is configured to be mechanically coupled to the MRI system.

Claim 15 is met by Nelson when the foot coil 1030 rests inside the MRI system.
17
The MRI system of claim 10, wherein the B0 magnet comprises first and second B0 magnets arranged relative to one another so that an imaging region is provided therebetween, and the RF coil apparatus is disposed between the first and second B0 magnets.

Claim 17 is met by Nelson when the foot coil 1030 is placed between magnets 322a and 322b for imaging a foot of a patient. 
18
The MRI system of claim 17, further comprising first and second sets of gradient coils disposed between the first and second B0 magnets, and wherein the RF coil apparatus is disposed between the first and second sets of gradient coils.

Claim 18 is met by Nelson as it includes gradient coils 128.
19
A magnetic resonance imaging (MRI) system configured to image a patient positioned within the MRI system, the MRI system comprising: a B0 magnet that produces a B0 magnetic field; a first radio frequency (RF) coil apparatus comprising: a frame; and an RF transmit coil comprising a plurality of conductors wound around the frame and forming a plurality of turns; and a second RF coil apparatus comprising: at least one RF receive coil configured to detect MR signals produced within the B0 magnetic field.

See treatment of claim 1, as shown to be anticipated by Nelson for, most features of claim 19.

Further, note that Nelson includes a transmission coil (1030t) and a receive coil (1030r).
20
The MRI system of claim 19, wherein the second RF coil apparatus is disposed between the first and second plates of the first RF coil apparatus.

See Fig. 10B which shows the claimed feature.



Allowable Subject Matter
Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852